UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December11, 2007 El Paso Pipeline Partners, L.P. (Exact name of registrant as specified in its charter) Delaware 001-33825 26-0789784 (State or other Jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No. El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant toRule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 RegulationFD Disclosure. On December 11, 2007, we announced an expansion of our Wyoming Interstate CompanyPiceance Basin lateral pipeline to transport growing natural gas supplies from producing areas in Colorado. A copy of the press release is attached as Exhibit 99.A. The press release contained an error and incorrectly stated that the Piceance Lateral Expansion Project was expected to increase cash available for distribution by $4 million in 2010. The correct amount of expectedincrease in cash available for distributionis $12million in 2010. A copy of the corrected press release is available on ourwebsite at www.eppipelinepartners.com. The information disclosed in this Item 7.01 and the corresponding exhibit listed under Item 9.01 of this Current Report on Form 8-K are being furnished solely for the purpose of complying with Regulation FD. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99.A Press Release dated December 11, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EL PASO PIPELINE PARTNERS, L.P. By: EL PASO PIPELINE GP COMPANY, L.L.C., its General Partner By: /s/ John R. Sult John R. Sult Senior Vice President, Chief Financial Officer and Controller (Principal Financial andAccounting Officer) Dated:December 11, 2007 EXHIBIT INDEX Exhibit Number Description 99.A Press Release dated December 11, 2007.
